NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 26 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


CHARLES M. WOOLSEY,                              No. 14-16384

             Plaintiff - Appellant,              D.C. No. 4:14-cv-01933-RCC

   v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

             Defendant - Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, Chief Judge, Presiding

                              Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        Charles M. Woolsey appeals pro se from the district court’s order denying his

petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.

§ 1291. We review the denial of a coram nobis petition de novo, see United States

v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Woolsey challenges his 1974 guilty-plea conviction for possession with intent

to distribute marijuana on the ground that counsel was constitutionally ineffective.

Because Woolsey has shown no valid reason for failing to attack his conviction

earlier or an error “of the most fundamental character,” he is not entitled to a writ of

error coram nobis, and the district court properly denied relief. See id. at 1005-06.

      AFFIRMED.




                                           2                                    14-16384